 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1042 
In the House of Representatives, U. S.,

April 13, 2010
 
RESOLUTION 
Commending the Boise State University Broncos football team for winning the 2010 Fiesta Bowl. 
 
 
Whereas the Boise State University Broncos football team won the 2010 Tostitos Fiesta Bowl, defeating the Texas Christian University Horned Frogs by a score of 17–10 at the University of Phoenix Stadium in Glendale, Arizona, on January 4, 2010; 
Whereas the Broncos finished their 2009 season with a flawless 14–0 record and have gone undefeated 3 of their last 4 regular seasons; 
Whereas the Broncos’ only loss in 2008 was against Texas Christian University in a 1-point nail-biter, making the 2010 Fiesta Bowl victory all the more gratifying for the team; 
Whereas Broncos head coach Chris Petersen called for a courageous fake punt play with less than 10 minutes remaining in the game that led to the game-winning touchdown; 
Whereas Broncos head coach Chris Petersen received the Paul “Bear” Bryant Award for the second time in just 4 years, which recognizes the best college football coach in the Nation; 
Whereas sophomore quarterback Kellen Moore threw 39 touchdown passes this season, the most for a single season in school history; 
Whereas the 2010 Fiesta Bowl victory comes just 3 years after the Broncos’ historic Fiesta Bowl victory in 2007; 
Whereas the entire Broncos team should be commended for its steadfast resolve, tireless work ethic, and solid sportsmanship; 
Whereas the Broncos should be considered serious National Championship contenders next year with 21 of its 22 starters returning to the field, ready to pick up from where they left off; and 
Whereas the Broncos have brought great honor to themselves, their university, the city of Boise, and the State of Idaho: Now, therefore, be it  
 
That the House of Representatives— 
(1)commends the Boise State University Broncos football team for winning the 2010 Fiesta Bowl; and 
(2)congratulates the team for completing an undefeated, 14–0 season. 
 
Lorraine C. Miller,Clerk.
